Exhibit 10.4

[FHN logo]

GRANT NOTICE

 

Executive Stock Option

[Participant Name]

Congratulations! You have been granted an option to purchase shares of First
Horizon National Corporation common stock as follows:

 

GRANT DATE:                , 2012    GOVERNING PLAN:    2003 Equity Compensation
Plan NUMBER OF SHARES  GRANTED:                    OPTION EXPIRATION DATE:   
            , 2019 [7th anniversary of grant] OPTION PRICE PER  SHARE:   
$                VESTING DATES (25% ON EACH DATE):                 of 2013,
2014, 2015, & 2016

 

Your stock option award recognizes your leadership and performance within the
organization. This award is granted under the Governing Plan specified above,
and is governed by the terms and conditions of that Plan. It is also governed by
policies, practices, and procedures (“Procedures”) of the Compensation Committee
(that administers the Plan) and by the terms and restrictions of FHNC’s stock
ownership guidelines and Compensation Recovery Policy (“Policy”), as in effect
during the term of this award.

This award is subject to possible early termination and forfeiture, even if
vested, in accordance with the Plan and Procedures and can result in a
forfeiture of profit following exercise in certain circumstances as provided in
the Plan (in particular, in Section 6), the Policy, and the Procedures. As of
the grant date, the Procedures provide (among other things) that:

(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the applicable exercise date; HOWEVER —

(b) if your termination of employment occurs because of your death, permanent
disability, or normal retirement (age 65 or later with at least 5 years of
service), this award will continue to vest in accordance with the schedule set
forth above and will terminate upon the earliest to occur of (i) the expiration
date set forth above, (ii) the third anniversary of your termination of
employment, or (iii) the occurrence of a forfeiture event other than termination
of employment;

(c) if your termination of employment occurs because of your early retirement
(age 55 or later with at least 15 years of service), the then-unvested portion
of your award will be forfeited immediately but the then-vested portion will
continue to be exercisable as provided in clause (b) as if you had normally
retired; and

(d) if your employment is terminated by us involuntarily, the then-unvested
portion of your award will be forfeited immediately but the then-vested portion
will remain outstanding and will terminate upon the earliest to occur of (i) the
expiration date set forth above, (ii) the 90th day following your termination of
employment, or (iii) the occurrence of a forfeiture event other than termination
of employment.

Vesting may be accelerated as provided in the Governing Plan. If a Change in
Control (as defined in that Plan) occurs, if FHNC does not survive that event as
a company whose stock is publicly traded, and if vesting of this award is not
accelerated prior to cessation of public trading, then this award will be
modified or canceled without your consent. In that case FHNC agrees to take
action that either will (in effect) substitute for this award a new equity-based
award (which need not be a stock option and need not be payable in stock), or
will cancel this award in exchange for its immediate spread value at that time,
in any case based on the transaction value of FHNC shares and in all cases as
determined by the Committee in its discretion. The Committee is permitted to
exercise its discretion in a Change in Control situation in different ways for
different persons, and in different ways for different awards; however, in all
cases the Committee will seek in good faith to avoid any significant
diminishment or enlargement of value measured at the time of the Change in
Control based on the transaction value of FHNC shares.

This option is nonqualified, so that your exercise of this option is taxable.
Your withholding and other taxes will depend principally upon the extent to
which FHNC’s stock value exceeds the option price on your exercise date.

 

 

QUESTIONS ABOUT YOUR STOCK OPTION AWARD?

 

Important information concerning the Governing Plan and this award is contained
in a prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the Plan or
prospectus at any time. If you have questions about your award or need a copy of
the Governing

Plan, the related prospectus, or the Committee’s current administrative
procedures, contact Fidelity Investment’s Executive Relationship Officer at
                                . For all your personal stock incentive
information, you may view your award and other information on Fidelity’s website
at www.NetBenefits.com.

 

 

[Managing Your Money logo]